 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYKK (U.S.A.) Inc. and Sandra M. Collins, Petition-er and Local 571, United Cement, Lime &Gypsum Workers International Union, Union.Case 10-RD-7998 March 1984DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered objections to anelection' held 22 and 23 July 1982 and the hearingofficer's report and recommendations on objec-tions, which is attached hereto as an appendix. TheBoard has reviewed the record in light of the ex-ceptions and briefs, and adopts the hearing officer'sfindings and recommendations only to the extentconsistent herewith. 2Concerning Objections 1, 3, and 7, the hearingofficer found that coercion, restraint, and intimida-tion by third parties and union agents were insuffi-cient to result in such a general atmosphere of fearand reprisal that a free and fair election could notbe conducted. He found the various incidents iso-lated, and thus insufficient, in his view, to affectthe results of the election. We disagree. We findthat the conduct in the instant case was so aggra-vated that a free expression of choice was deniedto the YKK employees.Several acts of violence and threats of violenceoccurred during the critical period which in and ofthemselves would serve as a basis for overturningthe election. But to appreciate the full flavor of theatmosphere preceding the election, we have lookedat the pre-critical period conduct to the extent thatit serves as background, giving meaning and di-mension to critical period conduct. Briefly summa-rizing events taking place during that period, wenote that an employee's tires were slashed. Thissame employee had recently been identified in theUnion's newsletter as having withdrawn his mem-bership, and graffiti was written about him on thebathroom walls. In a separate incident, one of theI The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 245 for, and 235 against,Local 571, United Cement, Lime & Gypsum Workers InternationalUnion; there was I challenged ballot, an insufficient number to affect theresults.2 The Employer has requested oral argument. This request is denied asthe record, the exceptions, and the briefs adequately present the issuesand the positions of the parties.The Employer also moves to reopen the record to consider evidencerelating to an unfair labor practice charge filed concerning prepetition ac-tivity on the part of the Union. In light of our disposition of the instantcase, we find it unnecessary to consider additional evidence which wouldbe adduced at a reopened hearing. Accordingly, the Employer's motionis denied.wheels fell off this employee's car as he was leav-ing work. On investigation he discovered thatsomeone had removed the lugs and he found themonly a few feet from where his car had beenparked. Another employee received numerousanonymous telephone calls to the effect that thecaller "knew she was the head of the petition andthat she was going to get her ass stomped." Stillanother employee was harassed on the highway byunion steward Meister, whose road racer anticsnearly caused her to have a serious accident. Mei-ster, accompanied by the Union's vice president,slowed down so the employee would pass them,then sped up and pulled in front of her, quicklyslamming on the brakes, causing her to do the sameand swerve so as to avoid an accident.These tactics were not isolated but continuedinto the critical period. Union steward Meister usedthe same harassing highway tactics on employeeGussie Johnson as she was driving home with herdaughter and five grandchildren. Only this time hefollowed them for 16 miles and repeatedly passedthem, pulled in front of them, and then slammed onhis brakes in an attempt to run them off the road.Another employee noticed she was being followedhome from work one night, and the next morningshe discovered her fuel line had been cut. Still an-other employee found a scratch down the entireside of her car which had been parked at the plant.Additionally, employee Jackie Hester was ap-proached at her worksite by co-worker Cox whoasked her how she intended to vote. Wearing a"vote no" button, she turned towards him and re-plied that how she intended to vote was none ofhis business. Cox then threatened, "If you vote no,you're going to get hurt."3Employee Melanie Johnson, a woman weighingonly 115 pounds, was intimidated by union repre-sentative Colston, a man approximately 6 feet 5inches tall and weighing 250 pounds. On the day ofthe election, Johnson was holding a sign outsidethe main gate which read "Vote No." Colstonwalked to where she was standing, stepped in frontof her, and blocked her and her sign from view.Each time Johnson moved, Colston followed andblocked her way.On other occasions during the critical period,several employees received intimidating telephonecalls from both union agents and anonymous call-ers. Phyllis Chapman received several such calls.The callers told her she better vote yes, then shehung up on them. An anonymous caller telephoned3 The Board does not consider lightly such threats of bodily harmeven when made to one employee. See Steak House Meat Co., 206 NLRB28 (1973).269 NLRB No. 882 YKK (U.S.A.) INC.Elizabeth Bryant and told her that she "better keepher damn mouth shut about Local 571." LundyJohnson's children received several anonymouscalls during the day asking information about theirmother's whereabouts, when she would be home,and whether there were other adults in the house.A week later, Johnson received a call from theunion steward, who talked to her about the elec-tion, then inquired about her children. In additionto these telephone threats, several employees, in-cluding a union steward, wore T-shirts throughoutthe plant with the not-so-subtle words "Vote Noand Catch Hell" on back and "Vote Yes and Over-come" on the front. Finally, during the 2 weekspreceding the election, several employees support-ing the decertification petition distributed handbillsat different times and at different gates. On severalof these occasions, union adherent Joe "Fireball'Donaldson drove into the plant gate at a high rateof speed and swerved his sports car into the farlane toward the handbillers, barely missing them.On one such occasion, union district representativeSwain's only comment was that "they all betterwatch out" because "they might get hit."The aforenoted acts establish a pattern and prac-tice of coercive conduct on the part of the Unionand its allies.4In fact, a month before the instantpetition was filed, shop steward Annie Curry, in adiscussion with employee Johnson concerning vio-lence and rumors of threats surrounding the cam-paign, stated that "sometimes it takes this kind ofthing to get the point across." Such an admissionshows that the Union intended to capitalize onthreats and acts of others and even exacerbated thealready fear-infected environment with acts of har-assment of its own.During a representation election the Board mustprovide "a laboratory in which an experiment maybe conducted, under conditions as nearly ideal aspossible, to determine the uninhibited desires of theemployees." General Shoe Corp., 77 NLRB 124, 127(1948). The Board must set aside an election if anatmosphere of fear and coercion rendered freechoice impossible.Thus, regardless of whether acts of misconductwere attributable to union agents, the maintenanceof laboratory conditions requires that employees beprotected from conditions producing an atmos-phere of fear and coercion.5 It is not essential that4 As the Board has stated, "the objectionable acts are to be viewed'cummulatively' and not 'standing alone."' Audiovox West Corp., 234NLRB 428, 431 (1978), quoting from Foremost Dairies of the South v.NLRB, 379 F.2d 241. 244 (5th Cir. 1967). See also Sonoco Products Co. v.NLRB, 399 F.2d 835, 843 (9th Cir. 1968).5 See, e.g., The Seville, 262 NLRB 1282 (1982), where both the majori-ty and dissenting opinions agreed that third-party misconduct may war-rant the setting aside of an election. In regard to Seville, Member Hunterthe precise source of the incidents creating thetainted atmosphere be shown. Rather, as the Boardheld in Al Long, Inc. :6It is not material that fear and disorder mayhave been created by individual employees ornonemployees and that their conduct cannotprobatively be attributed either to the Employ-er or to the Union. The significant fact is thatsuch conditions existed and that a free electionwas thereby rendered impossible.Similarly, as the Fourth Circuit concluded in Meth-odist Home v. NLRB:7If the conduct, though that of a mere Unionadherent and not that of a Union agent or em-ployee, is sufficiently substantial in nature tocreate a general environment of fear and re-prisal such as to render a free choice of repre-sentation impossible, then it will require thevoiding of the election.Finally, the Eighth Circuit recently observed:8The focus of our inquiry is not solely on whomade the threats. The question is whetherthreats, by whomever made, created a coer-cive environment. A threat made by a compa-ny or a union agent is a weightier piece of evi-dence, but threats by adherents of either sidemay still be probative in a given case.Clearly, where misconduct-irrespective of itssource-creates a general atmosphere of fear andcoercion that renders impossible a free choice byemployees, the Board has long set aside elections.9Further, the threats and misconduct cannot becharacterized as unobjectionable simply becausethey were not directed at all employees. In the in-stant case, several employees testified that they hadheard of rumors of threats and acts of violence di-rected toward employees opposing the Union.Thus, the evidence establishes that word of thethreats and misconduct was widely disseminated.Here, the serious threats and other acts of mis-conduct, especially in the context of propertydamage and acts of violence which preceded thecritical period, created such fear and anxiety that afair election could not be conducted. This conclu-adheres to the views set forth in his and then Chairman Van de Water'sdissent.' 173 NLRB 447, 448 (1968).7 596 F.2d 1173 at 1183 (1979).s NLRB v. Monark Boat Co., 713 F.2d 355, 360 (8th Cir. 1983).9 See Diamond State Poultry Co., 107 NLRB 3 (1953) (election set asidebecause employees of already unionized plant told Diamond employeesto vote for the union "or something would happen"); Sonoco of PuertoRico, 210 NLRB 493 (1974) (election set aside when union adherents-onfour occasions-threatened physical violence if other employees did notvote for the union).83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion is particularly true where-as here-unionagents were directly responsible for certain acts ofmisconduct. We note that acts of harassment con-tinued up to, and including, the very day of theelection. Finally, it is noteworthy that the electionwas quite close-a change of 5 votes, out of 480voters, could have led to a different result.Additionally, in regard to Objection 5, we findthat the Union, through its literature and the rheto-ric of its agents, made appeals to racial and nation-al origin prejudice on matters unrelated to electionissues, thereby inflaming the racial feelings of theemployees and destroying the prerequisite laborato-ry conditions.The hearing officer found that in June, approxi-mately 100 employees attended a union meetingwhere short speeches were given by each of thefour International union representatives. Accordingto employee Campbell's uncontradicted testimony,which was characterized by the hearing officer as"open and honest," Joe Swain remarked during hisspeech, "Don't let the Japs at YKK and the peopleat YKK pull the wool over your eyes." In July asecond union meeting was held with approximately75-100 YKK employees in attendance. At thissecond meeting, International union representativeColston spoke about the need for the employees tostick together against the "Japs." He then endedhis speech with words to the effect that "we beatthe Japs after Pearl Harbor and we can beat themagain." This same union officer was with 20-30prounion YKK employees handbilling outside theplant gate one morning when a Japanese engineerdrove by and an employee shouted, "[t]here goesone of those damn Japs." Colston then yelled, "Goback where you came from, you damn Jap."Aside from these racial comments, the Unionalso disseminated racially oriented and inflamma-tory remarks in several of its handbills which madereference to "Japs" and a "sneak attack." In addi-tion, anti-Japanese graffiti appeared on the bath-room walls. Finally, two employees, a union vicepresident and a steward, wore shirts and work ragsprinted with the phrases "Remember PearlHarbor," "Japs Go Home," "Japs speak withforked tongue" and "slant eyes."The hearing officer, assuming that all of the ra-cially oriented acts were attributable to the Union,still found that they "were not so extensive or per-vasive so as to prevent or impede" employee freechoice.The Board, in Sewell Mfg. Co., 138 NLRB 66(1962), held that, where a party embarks on a cam-paign which seeks to overstress and exacerbateracial feelings by irrelevant, inflammatory appealsto racial prejudice, the Board would set aside theelection. We conclude here that the Union made ir-relevant and inflammatory appeals to racial preju-dice, unrelated to the election issues, thereby de-stroying the prerequisite laboratory conditions.We note that certain courts of appeals have like-wise stated that racial appeals have no place inelections. See, e.g., NLRB v. Silverman's Men'sWear, 656 F.2d 53 (3d Cir. 1981). In Silverman's theemployer alleged that the union infected the elec-tion atmosphere with religious prejudice and intol-erance when the union's secretary-treasurer re-ferred to the employer's vice president as a "StingyJew" at a meeting of 20 employees held 6 daysbefore the election. The Third Circuit found thatthe employer's allegations, if true, would warrant anew election, assuming the remarks had a signifi-cant impact on employees' free choice.In applying the Sewell rule, the Silverman 's courtstated (656 F.2d at 58):[T]he remark, rather than identifying any posi-tion of the Employer, can typically serve onlyto spotlight the minority religion of the Com-pany's principal. Such a remark has no pur-pose except blatantly to exploit religious preju-dices of the voters.Silverman's is analogous to the instant case. Thereis no conceivable way that a reference to beating"Japs" at Pearl Harbor could be relevant to a le-gitimate campaign issue. The slur in Silverman'swas made in front of a group of employees. Here,the International union representative made theracial slurs in front of 75-100 assembled employees.In addition to these remarks, numerous other racialepithets were written and uttered during the cam-paign. In our view, the hearing officer's conclusionthat these remarks and the graffiti were unlikely tohave interfered with the election is not supportedby the evidence and is contrary to Sewell. 'Accordingly, we shall sustain Objections 1, 3, 5,and 7 and direct that a second election be held.[Direction of Second Election omitted from pub-lication.]MEMBER ZIMMERMAN, concurring.I join my colleagues in sustaining Objections Iand 7. I agree with them that the various acts of'0 Other circuit courts have likewise emphasized that appeals to racialand ethnic hatred have no place in an election campaign. In NLRB v.Katz, 701 F.2d 703, 705-708 (7th Cir. 1983) a Catholic priest made re-marks at a union meeting about the employer being Jewish and richwhile the employees were poor. Other ethnic/religious references weremade during the campaign. The court found the religious slurs were notrelevant to the campaign and denied enforcement of the Board's Order.In Schneider Mills v. NLRB, 390 F.2d 375, 379-380 (4th Cir. 1968), aunion handbill depicted the company's president as inhuman and com-pared him to the "mad man" Hitler. The court found that the statementswere highly inflamatory and not germane.84 YKK (U.S.A.) INC.harassment and intimidation had a cumulativeeffect which created a general atmosphere of fearand coercion that rendered a free choice impossi-ble. Audiovox West Corp., 234 NLRB 428, 431(1978). I do not, however, rely on the conduct al-leged in Objection 3. I agree with the hearing offi-cer that T-shirts which say "Vote Yes and Over-come" on the front and "Vote No and Catch Hell"on the back are not objectionable. II Since I agree that the election should be set aside on the basis ofObjections I and 7, 1 find it unnecessary to reach Objection 5 (the objec-tion related to appeals to racial and national origin prejudice).APPENDIXIII. OBJECTION 1:At various times prior to the election, employeeswere coerced, restrained and intimidated by theUnion and its representatives in violation of theirrights under the National Labor Relations Act, asamended, and such actions destroyed the prerequi-site laboratory conditions necessary for a valid elec-tion:OBJECTION 7By these and other acts, the Union and its agentsengaged in illegal and improper conduct whichinterfered with the employees' right to freelychoose a bargaining representative and destroyedthe prerequisite laboratory conditions necessary fora valid election.The Employer presented a number of employee wit-nesses9in support of the above objections. Several wit-nesses testified to a number of incidents outside the criti-cal period. Otis Crabbe testified that he resigned fromthe Union in April, 1982. In the Union's April newslet-ter, which Crabbe stated was distributed on April 6,1982, Crabbe was identified as one of five employees thathad withdrawn from the union. On the same day, thisnewsletter was distributed, Crabbe testified that when heleft work to go home he found the statement "you fuck-ing scab" written in lipstick on his car windshield whichwas located in the company parking lot. The author re-sponsible for this was not identified.On the evening of April 7, 1982, Crabbe testified thathe went to a Macon nightclub and when he left the clubhe found three of his car tires had been slashed. A wit-ness gave a description of the person seen slashing thetires. Crabbe stated that the description fit Union sup-porter Chris Walton.'0On the next working day Crabbeinformed Walton in the bathroom at the plant that if hecould prove that Walton slashed his tires he would pros-ecute him. Walton then replied, "you can't prove shitwhat happens to you scabs."* I have credited the testimony of all witnesses unless otherwise noted.i0 All Union officers are listed on attached exhibits which are markedas Employer's Exhibit 10 and IICrabbe further testified that he mainly received harass-ment from Union supporters Steve Smith, Chris Waltonand David Green. A few days after the April 7, 1982 in-cident, Crabbe stated that he went to the bathroom andSmith, Walton and Green were in there. After he en-tered, Crabbe stated that Green told Smith and Waltonin his presence, "we're going to have to do somethingabout these fucking scabs trying to get our Union out."Also, Crabbe testified that he constantly saw graffitiwritten on the bathroom walls about him but he did notknow who was responsible for it.Crabbe also testified that prior to June, 1982, he re-ceived telephone calls from Union supporter FayeCampbell, District Representative Joseph Swain and aUnion supporter by the name of Janice. Crabbe statedthat Janice and Campbell identified themselves whenthey called and told him that they wanted to knowwhether or not he would support the Union. WhenCrabbe explained that he would not support the Union,they told him that they needed his support and his effortand then the conversation ended. Between June, 1982and the election, Crabbe testified that Union DistrictRepresentative Joseph Swain called him and he waspolite to him. Again, Crabbe stated that he explainedwhy he did not support the Union.Jerry Fitzpatrick testified that in April, Union support-er David Green called him a "scab" and Union support-er Mickey Lathan called him a "son-of-a-bitch," a "bas-tard" and a "scab." He stated that this name calling hasnot stopped and he is still being called a "scab."Betty Nelson' testified that she received a number ofanonymous phone calls in April, 1982 to the effect that"they knew she was head of the petition and that shewas going to get her ass stomped." Nelson testified thatshe recognized one caller as employee Irene Bonner.'2After receiving a number of these calls, Nelson statedthat she had her telephone tapped and the calls werecoming from the home of Irene Bonner. The Employerpresented no records that the telephone company actual-ly made the tap. Furthermore, Bonner denied makingany telephone calls to Nelson's home.Melanie Johnson testified that around the first part ofMay, 1982, Jerry Fitzpatrick, a mechanic on the firstshift, came through her work area and she stopped himand asked him to explain to her the petition she had beenhearing about. He then told her that it was a petition tohave a vote on whether or not they wanted a Union torepresent them. Later the same evening shop stewardAnnie Curry"awanted to talk to Johnson in the bath-room. They went to the bathroom and Curry attemptedto encourage Johnson to file a complaint against Fitzpa-trick stating that he has approached her and attempted toget her to sign a petition. Johnson then told Curry thatI I have credited the testimony of Betty Nelson although the Unionattempted to discredit her at the hearing. I found her to be cooperativeand responsive on both direct and cross-examination. Therefore, themotion to discredit her testimony is hereby denied." Bonner testified that she resigned as shop steward about five monthsprior to the September, 1982 hearing. I have not credited her testimonyregarding this incident.is Employer's Exhibit 11 reflects that Annie Curry. as of April 26,1982, was a shop steward on the second shift in the M. F. Plant.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe would not do it. During the same conversation in thebathroom Johnson and.Curry got into a discussion on vi-olence and rumors of threats. During the discussion,Johnson stated that Curry looked her in the eye and toldher "sometimes it takes this kind of thing." EmployeeLundy Johnson testified that she was in one of the bath-room stalls and heard Curry tell Melanie Johnson that"sometimes it takes this kind of thing to get the pointacross." Annie Curry did not testify at the hearing andthe Union presented no testimony on this incident.Brenda Tucker testified that on the morning of May25, 1982, she was driving to work and, as she was get-ting off the ramp onto the interstate, third shift stewardJohn Meister"4was driving a red Trans-Am and was infront of her. She stated that Union Vice PresidentJohnny Carden was also in the car with Meister. As theysaw her coming, Tucker stated that they slowed up sothat she would pass them. When she passed them, theyspeeded up and pulled out and came around her. Once infront of her, they slammed on their brakes real quickcausing her to slam on her brakes and swerve to keepfrom hitting them. However, Meister and Carden testi-fied that they were talking while they were driving towork that morning and suddenly a tractor-trailer truckwhich was in front of them put on its brakes quickly andwhen they looked up and saw this happening theyslammed on their brakes. They testified that they ob-served employee Brenda Tucker was driving behindthem and she had to stop quickly also because she wasdriving closely behind them.On May 28, 1982, Otis Crabbe testified that one of thewheels on his car fell off as he exited the Employer'sgate. He stated that the lugs were missing and he foundone of them by the other three lugs he found against thecurb about three to four feet from where his car hadbeen parked. Crabbe further testified that, while he waspicking up the lugs, Union supporters David Green andMickey Latham drove by him and laughed at him andcalled him a scab. Crabbe testified that he had no specif-ic information regarding who loosened the lugs on hiscar.Regarding incidents during the critical period, Em-ployer witness Elizabeth Sue Bryant testified that she re-ceived a number of anonymous phone calls but the callerhung up when she answered the phone. Around June 14,1982, Bryant stated that her fourteen year-old daughtercalled her and asked her to come home right away be-cause an anonymous caller had asked if she was homeand when she informed the caller that she was not homethe caller told her to tell Bryant that she better keep hermouth shut about Local 571. Bryant further stated thatone or two days later an anonymous caller phoned herhome and told her that she "better keep her damn mouthshut about Local 571." She stated that the caller alsoasked her how long did she think she could stand behindher supervisor, Diane Cowan, and YKK.Gene Bryant, the husband of Elizabeth Sue Bryant,testified that he had accompanied his wife to the plant onseveral occasions and remained with her as she hand-14 Employer's Exhibit II reflects John Meister was the first shift shopsteward in Textiles plant II as of April 26, 1982.billed. He stated that on one of the days of the electionor on the day after the election he received a call atwork and the caller identified himself as Union PresidentWayne Smith and asked him did he know Elizabeth SueBryant and Diane Cowan. When he responded in the af-firmative, the caller asked him how much longer couldhe hold their hands and be their bodyguard. After thisstatement, Bryant testified that he told the caller that "hewould do it just as damn long as it took and if any harmcame to either one or them he would blow his damnbrains out and leave him laying there in his own blooddying." After this phone call, Bryant stated that hecalled his wife and told her the phone conversation. Eliz-abeth Sue Bryant testified that her husband called herand told her of this incident on the day after the election.Wayne Smith 1 denied threatening anyone during thecampaign.Lundy Johnson testified that she received a telephonecall from John Meister on June 27, 1982. Johnson statedthat Meister identified himself and told her that he waswith Local 571 and wanted to discuss the upcomingelection with her. Johnson then told Meister that she wasagainst the Union. At this point, Meister again stated thathe wanted to talk to her about the election and then, inthe middle of his statement, asked her how many chil-dren did she have. Johnson explained that she didn'tthink the number of children had anything to do withthe election. Johnson also testified that the week prior toMeister's call, her children received several anonymouscalls during the day asking information about her where-abouts, when she would return home, and whether therewere other adults in her home.Phyllis Chapman testified that she received four orfive anonymous phone calls about a week before theelection. She stated that one caller was very nice to herand just asked her why she didn't like the Union. Shestated that the other callers told her that she better voteyes and then she hung up on them.Ronnie Campbell testified that, about two or threeweeks before the election, Union District RepresentativeJoseph Swain called him and told him that he had beeninformed that Campbell might have some questions or hemight be having some problems. At the end of their tele-phone conversation, Campbell told Swain that he did nothave any questions. At the end of their telephone con-versation, Swain told Campbell that "he knew he and hiswife had been good Union members and he would hateto see anything happen." Furthermore, Campbell testi-fied that as he and Sandra Collins were leaving the pre-election conference, he saw Swain, International Repre-sentative Jimmy Colston and others together near a van.Then he saw Swain point his finger in his direction andsay "That's the guy I'm talking about right there." Laterthe same day, Campbell stated that he was waiting forhis wife to pick him up outside the company gate and,while he was waiting, Swain came up to him and calledhim "a lying little shit."'i I have not credited Smith's testimony with regard to his denial ofthis incident.86 YKK (U.S.A.) INC.Brenda Tucker, Elizabeth Sue Bryant, Ann Agee, Me-linda Varnadore, Gussie Johnson, and Gary Critcher tes-tified concerning Union adherent Joe "Fireball" Donald-son. These petitioning employees, during the two weekspreceding the election, distributed handbills on differentdays and on different shifts at the main gate to the plantand at the gate to the Chestney plant. They all testifiedthat they were standing on the left side of the road inorder to distribute handbills through the driver's windowto employees entering the plant in the right-hand lane.Also, the pro-union handbillers were standing on thesame side of the road. They stated that Donaldson droveinto the plant driveway fast everyday and swerved hisblack Camaro automobile into the left lane toward them,spinning his wheels and passing close by them. The testi-mony varied from one inch to two and a half feet as thedistance Donaldson came with his car to where theywere standing. The testimony was unclear with respectto how far apart the pro-union handbillers were standingfrom the non-union or petitioning handbillers when Don-aldson swerved into the left land. Joyce Ann Agee andGussie Johnson testified that the prounion handbillerswere standing next to them while witnesses ElizabethSue Bryant and Brenda Tucker indicated that the proun-ion handbillers were a good distance away from the non-union handbillers.Gary Critcher testified that one day while he washandbilling Donaldson drove his car wrecklessly into thecompany gate and he heard International RepresentativeJimmy Colston tell Donaldson to quiet it down. ThenDonaldson started driving wrecklessly again in the Em-ployer's parking lot. Gussie Johnson testified that onemorning while she and other non-union employees werehandbilling, Donaldson drove fast into the gate and Dis-trict Representative Joseph Swain who was handbillingfor the Union told them that "they all better watch out"because "they might get hit."Gussie Johnson testified that on the evening of June 5,1982, she and her daughter, Teresa Moore, and her fivegrandchildren stopped at Woody's Barbecue on Ocmul-gee East Boulevard in Macon, Georgia and, while theywere there, she saw John Meister in the parking lot in ared Trans-Am. When they left Woody's to start on their16 mile trip home, they observed that Meister began fol-lowing them in his car. Throughout their trip, Meisterrepeatedly passed them and pulled in front of them andslammed on his brakes. Then he would speed up a shortdistance and turn around and pass them coming the op-posite direction and then repeat the above. Johnsonstated that when she drove into her driveway she sawMeister pass by for the last time. She stated that she thencalled the Twiggs County Sheriff Department and askedthem to be on the look out for Meister's car. However,she stated she didn't know whether or not the SheriffDepartment ever located Meister that evening. Further-more, Johnson's testimony was corroborated by the testi-mony of her daughter, Teresa Moore.Melanie Johnson testified that on the night of July 20,1982, she was going home from work and someone fol-lowed her home. After she was home, the same car cametwice by her home. Johnson stated she could not identifythe car or the driver except that she observed that thecar headlights were the same as her car. The next morn-ing, however, Johnson testified that she found that hercar fuel line was cut.Sue Rowland testifed that two and one half to threeweeks before the election, on a Friday, she drove her carinto the parking lot outside the plant building where sheworked. When she pulled into the parking lot, she sawUnion adherent Tommy Bryant observing her. Later thesame day, Rowland stated that Bryant, about two orthree times, passed her machine and smiled at her. Whenshe went out to her car after work she found a scratchdown the entire passenger side of her car. Rowlandstated that on the following Monday, Bryant came to hermachine and stated "it will cost pretty much to fix it,won't it." No testimony established how the scratch goton Rowland's car.Otis Crabbe testified that on June 30, 1982 he went toa Macon, Georgia nightclub and Mickey Latham'6wasthere also along with five or six employees of YKK. Hestated that he went to the bathroom and when he cameout of the bathroom Latham shoved him up against thebar and told him, "I'm going to kick your fucking ass,scab." At this point, an employee of the nightclubstepped between the two of them whereupon Crabbe re-turned to his table. When the club closed and Crabbewas leaving, Latham shoved him on the back of theshoulder as he walked down the steps. When Crabbereached the bottom of the steps, Latham shoved himagain and told him, "I'm going to kill you, scab." WhenCrabbe got in his car and he was about to close thedoor, Latham swung the door open and told him "I'mgoing to kill you, scab." At this moment, Crabbe testifiedthat he grapped his gun and pointed it at Latham andtold him he would shoot him if he didn't back off.Latham then left and Crabbe drove off.Jackie Hester testified that one dya, within a two-weekperiod of the election, David Cox17came on her lineand asked her how she was going to vote. When Coxasked her this question she was wearing a "vote no"button but it was not visible to Cox because she wasleaning over one of her machines at the time. WhenHester raised up, Cox saw her "vote no" button. Hesterthen replied that the way she was going to vote wasnone of his business. Then Cox told her, "If you vote no,you're going to get hurt." Hester then told Cox to getoff her line.Michael Trantowt' testified that he commenced workwith the Company on May 10, 1982 and that he was noti' Mickey Latham was terminated from the company in April 1982. InKent Corporation, 228 NLRB 78 (1977), the Board rejected the Employ-er's objection that a bomb threat made by a former employee of the Em-ployer two months prior to the election destroyed the laboratory condi-tions of the election and that the Union created an atmosphere of fear inratifying the conduct by arranging for the former employee's bailthrough its attorney. In the instant case, I find that conduct of formeremployee Latham did not create a general atmosphere of fear which war-rants setting aside the election.17 The record reflects that David Cox was an employee of the Em-ployer at the time of the election and held no Union officeIs I am not convinced by the testimony of Trantow. In reaching thisconclusion, I have considered his overall demeanor and a general lack ofcertain specifics in his testimony. For these reasons, I have not relied, inany way, on Trantow's testimony87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestifying willingly "because of fear of recriminationfrom the Union at YKK." He then testified that aboutthree weeks before the election, shop steward MicheyHough'9told him that "until he became sympathetic tothe Union cause, they would try to make things as diffi-cult for him in the department as possible." He statedthat Union employees on other shifts could make his jobon the line difficult by failing to do their jobs and leav-ing work unfinished for him. Trantow testified that twoor three weeks before the election his workload becameincreasingly more difficult. He stated that he felt hisworkload increased because he was not wearing any-thing for or against the Union.Melanie Johnson testified that on the morning of elec-tion, July 22, 1982, she was standing at the main gate tothe plant along with other employees who were hand-billing against the Union. Johnson stated that she washolding a sign which said "vote no" when InternationalRepresentative Jimmy Colston stepped about one to oneand a half feet in front of her and blocked her and theview of her sign. About five or six times, Johnson testi-fied that she moved to another spot near the gate en-trance and Colston followed her and then stepped infront of her and blocked the view of her sign. Colston20denied that he followed any employee around and pur-posefully stood in front of the employee during the timehe handbilled.During the week of the election, Betty Nelson testifiedthat she and petitioner Sandra Collins were handbillingat the gate to the plant one morning when Union Dis-trict Representative Joseph Swain came up and toldthem that he would like to talk to them about why theydid not want the Union. Nelson then told Swain to callthem. Swain then replied that he could not do that be-cause he would be accused of harassing or intimidatingthem, but when all was over, he would like to talk tothem. At this point, Swain told Nelson, "Well, it's myunderstanding that you've got a bad attendance record."Nelson then replied that her record was not half as badas some of the people in her department that were in theUnion. Swain then said, "Well, it's an understanding thatyou do have a written warning." Nelson testified that theabove statements by Swain made her feel that her jobwas at stake and, if such was the case, she was not goingto be represented by the Union.Jackie Hester2' testified that one day in June, 1982 sheand employee Wendell Sutton were having a conversa-tion in the shipping department about employees gettingin the Union when employee Tim Johnson walked bythem. As Johnson walked by, Hester commented toSutton that Johnson was one employee that would notever get in the Union. Then Sutton replied, "If I whiphis ass, he'll get in the Union." Hester later told employ-ee Steve Bridges what Sutton had stated and encouragedhim to inform Johnson. About a week or so before theelection, Bridges told Johnson what Hester had told him."I Mickey Hough was shop steward on the third shift in Textiles IIdepartment as reflected by Employer's Exhibit 11 dated April 26, 1982.'o I have not credited Colston's testimony with respect to his denial ofthis incident.s1 I have credited the testimony of Hester, I found her believable andshe was open and responsive on both direct and cross-examination.Johnson22testified that Bridges told him that he heardthat someone was going to damage his car and was"going to whip his ass."Later, Johnson stated that he asked his supervisor,Ken Turnbow, if he had heard anything about the abovethreats against him. Turnbow then told Johnson that hehad heard some statements from Jackie Hester about thematter. Sutton23denied making any threats to Hester oranyone regarding Timn Johnson or any other employee.Also, Johnson stated that Sutton never physicallytouched him. After the election, Johnson stated that heasked Sutton about the matter and Sutton just stuck outhis hand and he shook it and that was the end of thematter.Review of the foregoing testimony offered in supportof Objections I and 7 reveals that the Employer hasrelied upon numerous incidents of alleged misconduct byemployee Union supporters who, as found supra are notagents of the Union. It is well established that evidenceof misconduct by individuals not acting on behalf of aparty is accorded less weight than misconduct by agents,both because such conduct is not within the control ofthe parties and because conduct by mere employees hasless effect on the voters. The Cambridge Cloth Wire Com-pany, Inc., supra. See also Connecticut Foundry Company,247 NLRB 1514 (1980) and Central Photocolor Company,195 NLRB 839 (1972). Also, several of the incidents theEmployer offered in support of Objections 1 and 7 oc-curred outside the critical period and thus cannot befound to be objectionable. Further, there was no evi-dence that the numerous incidents of anonymous tele-phone calls, threats and vandalism were attributable tothe Union. Moreover, mere name calling, as in the use ofthe pejorative "scab" does not suffice to set aside anelection. Firestone Textiles Company, Division of the Fire-stone Tire & Rubber Company, 244 NLRB 168 (1979).Furthermore, with regard to the incidents involving vari-ous Union officials, I find that the alleged conduct affect-ed approximately eight employees out of a total comple-ment of 493 employees. Assuming, arguendo, that suchconduct by Union officials actually occurred, I find thevarious incidents isolated and insufficient to affect the re-sults of the election. Field Container Corporation, 178NLRB 536; Independent Nail & Parking Company, 120NLRB 677; West Texas Equipment Co., 142 NLRB 1358.Therefore, I find Objections 1 and 7 are without merit.Objection 3:Union officers and individuals acting on behalf ofthe Union wore T-shirts and other campaign para-phernalia throughout the campaign designed tocoerce and intimidate employees. In the days imme-diately prior to the election, Union adherents and8 I have credited Tim Johnson as a honest witness. I found him to beresponsive on both direct and cross-examination.as Wendal Sutton was a member of the in-plant organizing committee.At the hearing, he stated that he was a shop steward on first shift. How-ever, the record did not reflect when he became shop steward. Employ-er's Exhibit 11 does not list him as shop steward as of April 26, 1982. 1have not credited Sutton's testimony regarding this incident.88 YKK (U.S.A.) INC.officials wore en masse T-shirts with the wording"Vote No and Catch Hell."With respect to Objection 3, the parties entered intothe following stipulation:During the weeks immediately preceding the July22nd and 23rd election, Mildred Hodges, AnnieCurry, Sarah Tufts, Irene Bonner, Janice Marshall,Mary Moore, and other employees24wore UnionT-shirts which said, "Vote Yes and Overcome" onthe front of the T-shirt, and "Vote No and CatchHell" on the back of the T-shirt.These T-shirts were worn by a number of employ-ees throughout the entire YKK facility.The employer contends that these shirts had the effectof coercing and intimidating non-union employees intobelieving that they would be harrassed and retaliatedagainst if they did not support the Union. Therefore, theEmployer presented a number of witnesses who testifiedthat they perceived the wording on the T-shirts to meanthat the Union would retaliate against the non-union em-ployees who voted no. On the other hand, the Unionpresented a number of witnesses who testified that thewording on the T-shirts meant that the employees would"catch hell" from the Employer if they voted no and theUnion was voted out of the plant. Mildred Hodges testi-fied that she came up with the wording, and also pur-chased and distributed the T-shirts. Hodges testified thatshe and four other women in the plant wore the T-shirts.I have viewed the wording on the T-shirts in contextof the surrounding events during the time they wereworn to determine whether or not they interfered withemployee free choice in the election. I, therefore, findthat the subjective reactions25of the employees to thewording on the T-shirts are irrelevant to the question ofwhether there was, in fact, objectionable conduct. I findthat the wording on T-shirts did not create a general at-mosphere of fear and confusion so as to destroy employ-ee free choice in the election. Accordingly, I find Objec-tion 3 to be without merit.OBJECTION 5:The Union, through its literature and the rhetoric ofits agents, made appeals to racial and national originprejudice on matters unrelated to election issues,thereby inflaming the racial feelings of the employ-ees and destroying the prerequisite laboratory con-ditions.On June 13, 1982, the Union held a meeting at theHilton Hotel in Macon, Georgia. There were approxi-mately 100 employees in attendance and short speecheswere given by each of the four International Union Rep-resentatives present at the meeting. These representatives24 Mildred Hodges and Annie Curry are Shop Stewards. Sarah Tuftsis Union Trustee. The other individuals named are employees of the Em-ployer.2' At hearing, both Employer and Union, during direct and cross-ex-amination of witnesses, objected to questioning of a subjective nature. I,therefore, find all subjective evidence irrelevant to the consideration ofalleged objectionable conduct.were Joseph Swain, J. C. Todd, Robert Chapman andJimmy Colston. During Chapman's speech, Employerwitnesses26Beulah Bryant, Karen Campbell, DonnaFoster, Terry Amerson and Annie Brown testified thatChapman made a remark to the effect that "Japs aresneaky and they proved it when they bombed PearlHarbor while we were asleep" Robert Chapman27testi-fied that, during his speech, he explained the differencesof the Union at YKK and the "associations" that he hadread about employees that were employed in Japan.Chapman stated that he told the employees that in theUnion plants the employees have a voice in what theydo on a day-to-day basis but it was different with the"associations" the employees work under in Japan. Hestated that he made several references to Japanese ashighly technical people. However, he stated that hemade no references to "Pearl Harbor" and that he nevermade reference to the Japaneses as "Japs." Chapmanstated that his statement, "we beat them once and wecould beat them again," referred to the Union winningthe first election in 1979.28 The Employer contends thatthis statement referred to Pearl Habor and is of an in-flammatory nature.On July 1, 1982, the Union distributed a handbillwhich was drafted by Joseph Swain. The bottom of thehandbill reflected the names of District RepresentativesJoseph Swain and J. C. Todd. The second paragraph ofthe handbill stated as follows:Jay Gould, a very rich railway tycoon, once said,"I can hire one-half of the working class to destroythe other half." I wonder if Jay Gould was of Japa-nese descent, or maybe a member of the YKKBoard of Directors.The remainder of the handbill discussed several eco-nomic issues relative to the employees at YKK. At theend of the handbill, there were listed quotes from threewell-known individuals of the American labor move-ment. The Employer asserts that this handbill "promotedlabor Unions as being all-American while at the sametime leaving the distinct impression that Jay Gould,whose descent was questioned as 'Japanese,' was the an-tithesis of what America stands for." The Employer con-tends that this handbill "typifies the Union's racial andnationalistic theme during the campaign."On July 18, 1982, the Union held a meeting at theUnion hall in Macon, Georgia. There were approximate-ly 75 to 100 employees in attendance and several of theUnion representatives gave a speech at the meeting. Em-ployer witnesses Carol Floyd, Tony Richmon, StephanieHamer and Terry Lassiter testified that, during the July18 meeting, Union representative Colston gave a speechand toward the end of his speech he told the employees,*6 I found these witnesses open and honest and each of their testimonywas basically the same. However, I have not credited their statements re-garding Chapman's usage of "Pearl Harbor" in his speech.2? I found Robert Chapman to be a reliable witness. He appeared to beopen, honest and responsive witness although his version differs some-what with regard to the comments he made at the meeting.28 Union President Wayne Smith testified that Robert Chapman statedin his speech, "we beat the Japanese once and we'll beat them again."89 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"we beat the Japs after Pearl Harbor and we can beatthem again." Throughout his speech the employeescheered and applauded him. The witnesses testified thatJapanese were referred to as "Japs" by other Union Rep-resentatives at the Union meetings even prior to theUnion campaign. Also, the witnesses testified that theemployees in the plant regularly referred to the Japaneseas "Japs." Carol Floyd testified that she only heard thereference "Japs" used at the Union meetings and not inthe plant among the employees. Colston,29however, tes-tified that he has never made reference to the words"Pearl Harbor" in any of his speeches to the YKK em-ployees and that he did not refer to the Japanese as"Japs."Moreover, on July 21, 1982 at the plant gate, Employ-er witnesses Lundianne Johnson, Gary Critcher and Me-lanie Johnson testified that a number of pro-union andpro-petition employees were handbilling. During thehandbilling, a Japanese engineer at YKK named KennyNakajima drove his car through the gate. As they droveby, a pro-union handbiller who was not identified, shout-ed, "there goes one of those Japs." Then Union repre-sentative Jimmy Colston shouted, "go back where youcame from, you damn Jap." Colston30testified that hemade no reference to the Japanese while he was hand-billing on July 21, 1982.Furthermore, on the morning of July 22 and 23, 1982,the Union distributed a handbill to YKK employees.3'The handbill was signed by Joseph Swain and JimmyColston. This handbill contained a statement signed byCharles McCoy, the president of Local 580 of theCement, Lime, Gypsum and Allied Workers Internation-al Union, concerning a strike by Local 580 against Pepsi-Cola. McCoy's statement read as follows:"I would like to set the record straight. Local 580went out on strike because we (the local members)voted to go out on strike! Joe Swain, our represent-ative, tried his best to talk us out of striking, but hedoesn't have to work for Pepsi-Cola and take whatwe had to take from that Company, so we voted tostrike against his recommendation.Also YKK Japs and I guess several so-called Amer-icans, (members of management), keep telling youthat we have all been replaced. They either don'tknow what they are talking about or are just plainlying.An Investigation was started by the NLRB thismorning concerning the situation at Pepsi-Cola andsa I have not credited the testimony of Jimmy Colston with respect tothe statements he made at the July 18 meeting. I have based this on hisgeneral demeanor and his inability to recall what he stated in his speech.Also, his testimony was uncorroborated.30 I have not credited Colston's testimony here. I have based this onhis inability of recall and his uncorroborated testimony.31 Employee Jimmy Wilds testified that about two weeks before theelection he went to Union president Wayne Smith and told him that hefelt some of the remarks in the Union's handbills were racist and that ifthe Union wanted his support, it would have to cease such remarks.Smith then referred Wilds to District Representative Joseph Swain.However, Wilds did not contact Swain about the matter. I have creditedthe testimony of Wilds.I feel that we have a good chance of being out backto work and paid for all the time lost.After all that's said and done, if you don't have aUnion contract, you don't have nothing.lImmediately below McCoy's statement, the handbillread:DON'T LET THE YKK COMPANY "SNEAKATTACK"32YOU THE EMPLOYEES. REMEM-BER, YOU--THE EMPLOYEES WILL BE THELOSER IF THE UNION IS VOTED OUTIWE BELIEVE THAT THE COMPANY WILLREVERT BACK TO THE TACTICS THEY USEDBEFORE THE UNION WAS EVER VOTED IN,AFTER ALL, THE SAME MAN IS STILL THEBOSSIThe Employer asserts that the July 1, 22 and 23 hand-bills injected racial propaganda into the campaign andthereby destroyed laboratory conditions for a fair elec-tion. In addition to the July I and 22, 1982 handbills, theUnion distributed six other handbills during the criticalperiod which made no reference to the Japanese in anymanner.On July 21, 1982, YKK Executive Vice PresidentKitano held a group meeting with 30 to 40 employeespresent. A slide presentation was shown to employeesduring this meeting. Employer witness Alex Gregory,the Vice-President of Manufacturing, testified that hewas present at the meeting and heard the employeesmake comments such as "damn Japanese," "the problemin the United States today is the damn imports," and"the Japs." During this meeting, Union President WayneSmith and Recording Secretary Steve Conway werepresent. Gregory testified that he did not hear any Unionofficial at this meeting or any other meeting held by theEmployer make any derogatory remarks about Japanesenationals. However, Gregory stated that during themeeting of July 21, 1982, Wayne Smith stood up andturned to the employees behind him and stated, "Let'sgo. We don't have to listen to this." Then, he led theemployees out of the room. Wayne Smith33testified thathe led the employees out of the meeting because some ofthe things that were stated by the Employer were nottrue. Union witness Irene Bonner testified that the em-ployees walked out of the meeting because they wantedto ask questions but the Employer would not stop theslide presentation to answer their questions. Several Em-ployer witnesses testified that word of the walkoutspread through the plant. Employer witness Carol Floydtestified that Plant Superintendent Mike Larkin circulat-ed a memorandum among the employees about the walk-out. Floyd stated that she had no knowledge of the32 Joseph Swain testified that "sneak attack" referred to the lies theEmployer was telling the employees about him during the campaign andhe felt this was devious and sneaky. I have credited Swain's testimony. Ifound him straight forward and responsive witness.33 I found Smith to be a reliable witness with respect to this incident.He appeared to be consistent with other testimony about what occurredat this meeting.90 YKK (U.S.A.) INC.walkout other than the memorandum Larkin showedher.The Employer presented several witnesses who testi-fied that obscene and anti-Japanese graffiti appeared onseveral bathroom walls in the plants although several at-tempts were made by the Employer to keep the wallsclean. Employer witness Tony Rickman testified that hehas been employed with the Employer about five and ahalf years and he has continuously seen anti-Japanesegraffiti on the bathroom walls. Rickman stated that hesaw Wayne Smith writing "vote yes" on the bathroomwall during the week of the election. He stated also thathe saw union supporter Jim Meadows writing on thebathroom wall. Employer witness Alex Gregory testifiedthat he had no knowledge of who wrote the graffiti onthe walls. There was no evidence established throughwitnesses or adduced to show that the anti-Japanese graf-fiti was attributable to the Union.The Employer presented several witnesses who testi-fied to various anti-Japanese statements that appeared onthe shirts of several Union officials prior to the election.Employer witness Karen Campbell testified that, aboutone week before the election, she saw Union Vice-Presi-dent Johnny Carden wearing a YKK shirt writing on theback of it that said, "remember Pearl Harbor," "slant-eyes speak with forked tongues," and "I am a Union-made man." Employer witness Phil Coleman testifiedthat he saw Carden about two weeks before the electionwith writing on the back of his shirt which said, "YKKis cheap" and "send the high paid Japs back home." Em-ployer witness Ed Jones testified that he saw Shop Stew-ard John Meister, Johnny Carden and Union SupporterSteve Harden wearing shifts with writing on the backwhich said, "Japs, go home," and Carden also had writ-ten on his shirt "YKK is damn cheap." John Meister34and Johnny Carden36 testified that the above statementsappeared on their shirts prior to the election.In view of the above, the Employer has relied onSewell Manufacturing Company, 138 NLRB 66 (1962). InSewell the Board set the election aside where the Em-ployer's campaign was primarily made up of the distribu-tion of copies of newspaper stories and pictures whichhad inflammatory appeals to racial prejudice. These ap-peals were unrelated to the election issues and they con-stituted the core of the employer's campaign.The Board in Sewell stated:Viewed against the test set forth above, we findthat the Employer's propaganda directed to race ex-ceeded permission limits and so inflamed and taint-ed the atmosphere in which the election was heldthat a reasoned basis for choosing or rejecting abargaining representative was an impossibility. Itseems obvious from the kind and extent of propa-ganda material distributed that the Employer calcu-latedly embarked on a campaign so to inflame racialJr I found Meister not a believable witness with respect to his denial ofmaking reference to the Japanese as "Japs." Union witness JohnnyCarden testified that Meister referred to the Japanese as "Japs" often inthe plant.a3 I have credited the testimony of Johnny Carden. I found him to bea cooperative and responsive witness on both direct an cross-examination.prejudice of its employees that they would rejectthe Petitioner out of hand on racial grounds alone.These photographs and the news articles were notgermane to any legitimate issue involved in theelection and reinforce our conclusion that their pur-pose was to exacerbate racial prejudice and tocreate an emotional atmosphere or hostility to thePetitioner.We believe that by the resort to racial prejudice,the Employer overstepped the bounds of permissi-ble campaigning and so lowered these standardsthat the uninhibited desires of the employees couldnot be determined in the election.In Sewell supra, the Board also held that "some appealto prejudice of one kind or another is an inevitable partof electoral campaigning, whether in the political orlabor field. Standards must be high, but they cannot beso high that for practical purposes elections could not ef-fectively be conducted. There are propaganda appealsused in elections which we do not approve or condone,but which we tolerate, leaving the sense and judgment ofthe electorate." Further, the Board held that "so long asa party limits itself to truthfully setting forth anotherparty's position on matters of racial interest and does notdeliberately seek to overstress and exacerbate racial feel-ings by irrelevant, inflammatory appeals, we shall not setaside an election on this ground. However, the burdenwill be on the party making use of a racial message toestablish that it was truthful and germane, and wherethere is doubt as to whether the total conduct of suchparty is within the described bounds, the doubt will beresolved against him."In light of the facts in this case, I find the Sewell doc-trine not applicable. First, assuming arguendo that all ofthe above acts were attributable to the Union, I find thatthey were not so extensive or pervasive so as to preventor impede the employees' free choice in the election.3aSecondly, only two of the Union's eight handbills distrib-uted during the campaign contained remarks of a racialnature. The other six handbills primarily addressed eco-nomic matters affecting the employees. Furthermore, Ifind that racial tensions, as reflected by testimony, haveexisted between Japanese and American employees ofthe Employer since the plant opened. Therefore, I findthat any references by the Union, while such is not to becondoned, did not inject or exacerbate racial tension.In Peerless of America, Inc. v. NLRB, 576 F.2d 119(1978), the Union distributed to the employees a handbillon each of the three days preceding the day of the elec-tion. The last two handbills allegedly involved misrepre-sentations regarding the Employer's discrimination onthe basis of race, sex, and national origin. The court heldthat the Board did not abuse its discretion in finding thatthe Union's pre-election handbills were insufficiently in-flammatory, although they bordered on being racially orsexually inflammatory, since they were not reflective ofse All of Employer's witnesses except perhaps one witness, testifiedthat they freely voted their choice in the election.91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe theme of the Union's campaign and the employeeswere in a position to evaluate the truth notwithstandingthat the Employer did not have sufficient time to replyto the handbills. See also NLRB v. Bancroft Manufactur-ing Company, Inc., 516 F.2d 436 (1975). In the instantcase, the evidence the Employer presented in support ofObjection 5 is insufficient to establish that the Unionoverstepped the bounds of permissible campaigning andinflamed the racial feelings of the voters so as to preventor impede their free choice in the election. Accordingly,I find Objection 5 to be without merit.92